Case 1:18-bk-14408      Doc 54    Filed 02/05/19 Entered 02/05/19 16:06:56     Desc Main
                                  Document     Page 1 of 1



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: February 5, 2019



________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


 In Re                                     :
                                           :
 FLIPDADDY LLC                             :    Case No. 18-14408
                                           :    Chapter 11
                                           :    Judge Hopkins
               Debtor-in-Possession        :


  ORDER RESCHEDULING HEARING ON SECOND AGREED INTERIM ORDER (I)
        AUTHORIZING POSTPETITION USE OF CASH COLLATERAL

This matter is before the Court on its own motion. The hearing on the Second Agreed
Interim Order (I) Authorizing Postpetition Use of Cash Collateral, (II) Granting Adequate
Protection to the Prepetition Lender, (III) Scheduling A Final Hearing Pursuant to
Bankruptcy Rule 4001, and (IV) Granting Related Relief (Doc. 30), set for February 20,
2019, is hereby rescheduled to FEBRUARY 8, 2019 AT 10:00 AM, before the Honorable
Jeffery P. Hopkins, United States Bankruptcy Judge, at the U.S. Bankruptcy Court, in Suite
816, Courtroom 2, Atrium Two Building, 221 East Fourth Street, Cincinnati, Ohio.

IT IS SO ORDERED.

Copies to:
All creditors and parties in interest
